Citation Nr: 1020923	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for pericarditis.

3.  Entitlement to service connection for mid-back contusion 
residuals.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for a chronic 
respiratory disability, claimed as chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
February 1978, with approximately twenty years of additional 
duty with the West Virginia Army Reserve National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The issue of entitlement to service connection for 
pericarditis was originally adjudicated as entitlement to 
service connection for muscular chest pain.  The Board has 
recharacterized this issue to more precisely reflect the 
substance of the Veteran's contentions. 

The Board has recharacterized the issue of entitlement to 
service connection for COPD to more broadly include 
entitlement to service connection for a chronic respiratory 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  

In May 2008, the Board found new and material evidence had 
been submitted to reopen the service connection claims for 
residuals of a mid-back contusion, muscular chest pain, and 
bilateral hearing loss.  The Board also remanded this case 
for additional development, and the case has been returned 
for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
pericarditis, residuals of a mid-back contusion, coronary 
artery disease, and COPD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral 
hearing loss is etiologically related to in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for bilateral hearing 
loss, any error by VA in complying with the requirements of 
VCAA as to these issues is moot.

II.  Bilateral Hearing Loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2009).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or full-time duty performed by 
members of the National Guard of any State. 38 C.F.R. § 
3.6(c)(1),(3) (2009).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive 
periods, however, do not apply to active duty for training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of active duty for training and inactive duty 
training is not available.  Thus, with respect to his periods 
of active duty for training and inactive duty training, the 
evidentiary burden is on the appellant to show that he became 
disabled from an injury (or a disease in the case of active 
duty for training service) that was incurred in the line of 
duty.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra.

The Veteran's current bilateral hearing loss disability is 
confirmed by the October 2007 VA audiological examination 
report.  This report reflects that the Veteran's right ear 
audiological thresholds were 5, 10, 40, 60, and 60 decibels, 
for a four-decibel average of 42.5 decibels.  His left ear 
audiological thresholds were 5, 10, 45, 65, and 65 decibels, 
for an average of 46.25 decibels.  His speech recognition 
scores in both ears were 88 percent.  

In terms of in-service noise exposure, the Veteran has 
reported that he was exposed to loud noise while serving as a 
tracked vehicle mechanic, cavalry scout, and infantryman in 
service.  He reported he "was exposed to 'acoustic trauma' 
in the form of: infantry and artillery operations (combined 
arms), weapons and artillery fire and extensive amounts of 
time as Range NCO and NCOIC."  He also reported travelling 
between deployments via aircraft carriers and on the ground 
via armored personnel carriers.  He reported he was not 
issued hearing protection.  

The Board notes that the Veteran's DD Form 214 reflects that 
his military occupational specialty (MOS) was track vehicle 
mechanic.  The Veteran's NGB Form 22 reflects his MOS while 
in the National Guard were cavalry scout and infantryman.  
While the evidence of record does not support a presumption 
of combat, so as to warrant application of 38 U.S.C.A. 
§ 1154(b) (West 2002), the Board does find that loud noise 
exposure is consistent with the circumstances surrounding the 
Veteran's military service, and the Veteran is competent to 
describe loud noise exposure.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board therefore finds that the 
Veteran was likely exposed to loud noise during service.  The 
Board also notes that such exposure, if it led to acoustic 
trauma, would constitute an injury for the purpose of 
establishing service connection based on either active or 
inactive duty for training.

The Board further notes that the Veteran's service treatment 
records reflect gradual decrease in hearing acuity during his 
National Guard service.  For example, his February 1985 
periodic examination report notes audiometry readings of 20, 
15, 5, 45, and 35 decibels in the right ear and of 15, 5, 5, 
40, and 45 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  These figures, in particular the 3000 and 
4000 Hertz readings, demonstrate a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385 (2009).  Hearing 
loss that qualifies as a disability for VA purposes is also 
demonstrated on the February 1989 retention examination 
report, while left ear hearing loss is found on the December 
1992 periodic examination report.

In summary, there appears to be no dispute as to the fact 
that the Veteran has a current bilateral hearing disability.  
The Board has further established that the Veteran suffered 
acoustic trauma during service and that the Veteran had a 
hearing loss disability during his active duty for training.  
Because the Veteran's hearing loss was not documented during 
his active duty, the remaining question that must be resolved 
is the line of duty determination with respect to whether the 
Veteran's hearing loss is related to his in-service noise 
exposure.  

There are two VA examination reports of record that address 
the etiology question.  The first of these is an October 2007 
report in which the examiner concluded that "If indeed the 
[Veteran's] hearing was normal at discharge, then the hearing 
loss was not caused by military noise."  The examiner 
described the Veteran's in-service noise exposure as 
consisting of small arms fire, anti-aircraft fire, grenades, 
and claymore mines without hearing protection.  The Veteran 
had also described nose exposure from tank ranges, mechanical 
work on tanks, and riding in armored personnel carriers.  He 
also worked as "a range instructor his last 10 years in the 
National Guard with exposure to 50 cal. machine guns, NK 
19's, M60's, 45's, and M16's with part time use of [hearing 
protection devices]."  Outside of service, "Occupationally, 
he was an automotive mechanic off and on for 8-10 years and 
also did some residential construction work.  No recreational 
noise was reported."

Also of record is a September 2008 VA examination report in 
which the examiner found that "It is at least as likely as 
not that reported history of military noise exposure has 
contributed to the veteran's current hearing loss."  In 
reaching this conclusion, the examiner noted that the 
Veteran's hearing was normal bilaterally at enlistment in 
December 1976.  A February 1985 examination showed normal 
left ear hearing and mild hearing loss at 8000 Hertz in the 
right ear.  A December 1992 screening showed normal right ear 
hearing and moderate high frequency hearing loss in the left 
ear.  The examiner noted that there was no final hearing 
screening in the claims file from when the Veteran separated 
from service in 1997, so he could not determine if there were 
any changes in hearing from 1992 to 1997.  

The September 2008 VA examiner discussed the Veteran's 
claimed military and occupational noise exposure as described 
above.  The examiner stated that it was apparent there was a 
decrease in hearing from enlistment up to 1992, especially in 
the left ear, but found it difficult to determine how much of 
his current hearing loss is a direct result of his military 
service as opposed to his occupational noise exposure.  The 
examiner found that "It is certainly within the realm of 
possibility that the described military exposure could have 
had some impact on the veteran's current loss of hearing," 
and concluded, as noted above, that the Veteran's current 
hearing loss is at least as likely as not related to his in-
service noise exposure  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In the case at hand, both opinions were provided by licensed 
audiologists who possess the necessary education, training, 
and expertise to provide the requested opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, both 
opinions are based in part on examination of the Veteran.  
However, the Board must find the September 2008 VA examiner's 
opinion to be far more probative than that of the October 
2007 VA examiner.  The September 2008 VA examination report 
provides a thorough review of the Veteran's service treatment 
records, and clearly reflects that the examiner had the 
opportunity to review the Veteran's complete medical history 
prior to forming an opinion.  It also provides persuasive 
rationale, specifically citing evidence of decreased hearing 
in service, to support its conclusion that the Veteran's 
hearing loss was at least as likely as not related to his in-
service noise exposure.  

On the other hand, the October 2007 report expressly states 
that "No enlistment or separation audios were made available 
for review."  It indicates that, aside from the August 2006 
rating decision noting that the Veteran's hearing was normal 
at the time of his discharge from service, there were no 
service treatment records on file. 
Furthermore, the opinion itself is expressly predicated on 
normal hearing at discharge.  Given that the Veteran's 
hearing is determined to have met VA's criteria for a hearing 
loss disability during his active duty for training, the 
Board finds that the probative value of the October 2007 VA 
examiner's opinion is diminished by the fact that she was 
unable to review the Veteran's service treatment records.  

In short, the Board finds that the competent and probative 
evidence of record demonstrates that the Veteran's bilateral 
hearing loss was incurred in the line of duty during his 
active duty for training.  Therefore, is at least as likely 
as not related to his military service, and entitlement to 
service connection for bilateral hearing loss is warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Veteran is also seeking service connection for muscular 
chest pain, residuals of a mid-back contusion, coronary 
artery disease, and COPD.  

This case was previously remanded, in pertinent part, to 
arrange for a VA examination and an opinion that addresses 
the etiological relationship, if any, between the Veteran's 
in-service symptomatology and his claimed disabilities.  
Charles v. Principi, 16 Vet. App. 370 (2002); Floyd v. Brown, 
9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

On remand, the Veteran underwent a VA examination in 
September 2008.  Because this examination was contentious and 
did not produce a probative etiology opinion, the Veteran was 
again scheduled for an examination in October 2008.  The 
claims folder contains a record showing that the Veteran was 
scheduled for an upcoming examination on October 21.  The 
claims file contains laboratory reports from an October 21 
compensation and pension examination, as well as radiology 
reports from an examination conducted on that same day.  The 
examination report itself, however, is not on file.  In an 
October 2008 statement, the Veteran corroborated that he was 
given a new VA examination by a different physician, Dr. Gene 
L. Duncan, and indicated he was satisfied with this 
examination.  

It appears that the missing October 2008 examination report 
may have prompted VA to reschedule the Veteran for new 
examinations in July 2009.  However, the Board finds that it 
is still necessary to obtain the complete October 2008 VA 
examination report.  If this report cannot be located, a 
specific finding of its unavailability should be made and 
associated with the claims folder.

On remand, the Board also finds it necessary to obtain 
clarification with respect to the pericarditis, back injury, 
and respiratory disability issues.  If any of the questions 
below are not addressed by the October 2008 VA examination 
report, the Veteran's claims folder should be sent to the 
examiner who rendered the July 2009 etiology opinions.

First, the Veteran has claimed entitlement to service 
connection for pericarditis, which he essentially contends 
developed as a result of an injury sustained in the course of 
his military service.  Specifically, as stated in his March 
2006 notice of disagreement, the Veteran believes his 
pericarditis developed as a result of "the traumatic (blunt 
trauma) injury that I suffered when the M113 personnel 
carrier lurched and threw me forward against the M1 machine 
gun and backwards against the hatch" in May 1989.

The Board notes that July 2009 VA examination report found 
the Veteran's chronic recurring pericarditis disability is at 
least as likely as not caused by or a result of in-service 
mid-back/chest trauma while in service.  In providing this 
opinion, the VA examiner cited several articles documenting 
the relationship between blunt chest trauma and pericarditis.  
One such article estimated that cardiac injury, including 
pericarditis, can be as high as 55 percent in blunt chest 
trauma cases.

The Board notes, however, that the Veteran's service 
treatment and personnel records themselves do not expressly 
confirm that the Veteran suffered a chest contusion in 
service.  For example, a May 1989 service personnel record 
reflects that the Veteran was determined to have suffered a 
mid-back contusion in the line of duty in May 1989.  A DA 
Form 2173, Statement of Medical Examination and Duty Status, 
from May 1989 reflects that the Veteran was on active duty or 
active duty for training at the time of the injury.  It notes 
that the Veteran stated that he hit his back on a bolt on May 
9 while riding on a M113.  He reported that there were no 
witnesses to this event and that he did not go to the Medic.  
He reported that, on May 10, he hit his back on a hatch, 
causing more pain and resulting in a visit to the Medic and 
Post Clinic.  The Veteran's DA Form 2823, Sworn Statement, 
contains the Veteran's own more detailed account of the 
injuries and does not expressly describe a chest injury.  
Furthermore, contemporaneous medical records and witness 
statements do not mention a chest injury when describing the 
Veteran's accident.  

Subsequent witness statements, however, do describe a chest 
injury.  Moreover, a May 1994 administrative line of duty 
report reflects that the Veteran experienced radiating chest 
pain while in the line of duty on active duty for training. 

The Board notes that the July 2009 VA examination report 
expressly notes review of the claims folder, including 
service treatment records, and concludes that the Veteran had 
suffered a back and chest contusion during service.  However, 
the examiner did not identify the pertinent service treatment 
record or explain his basis for finding that the Veteran 
suffered a chest contusion in service.  While there is a May 
1994 line of duty determination of record with respect to a 
chest injury, this determination was made following the 
Veteran's diagnosis with pericarditis.  The Board further 
notes that the Veteran's service treatment records indicate 
that he suffered injuries to his back and/or chest in 1977, 
in a 1978 motorcycle accident, and when a car fell on him in 
November 1978.  A February 1989 retention medical history 
report reflects that he had been treated for these injuries 
at a private hospital, and there is no indication that these 
injuries occurred during his active duty or during a period 
of active duty for training or inactive duty training.  
Finally, multiple letters and treatment records from the 
Veteran's private physicians from the early to mid-1990s 
indicate that the Veteran's pericarditis was believed to be 
idiopathic.

On remand, the AMC should seek clarification from the VA 
examiner who conducted the July 2009 VA examination.  
Specifically, the VA examiner should be asked to review the 
Veteran's service treatment records and explain the factual 
and medical bases for his prior conclusion that the Veteran 
suffered a chest contusion during service.  

Furthermore, with respect to the back injury claim, the Board 
notes that the July 2009 VA examination report only concludes 
that the Veteran's current back disability is not related to 
an injury he suffered on active duty in the late-1970s.  It 
does not discuss the documented back injury from May 1989.  
On remand, the examiner should be asked to reconsider his 
opinion in light of the Veteran's complete service treatment 
records.

Finally, the VA examiner determined that the Veteran did not 
have COPD and thus did not provide an etiology opinion.  He 
did, however, find that the Veteran had another respiratory 
disability.  On remand, the examiner should be asked to 
diagnose any current respiratory disability and provide an 
etiology opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate all outstanding VA medical 
records with the Veteran's claims file, 
including the October 2008 VA examination 
report from Dr. Gene L. Duncan.  If this 
report cannot be located, a specific 
finding of its unavailability should be 
made and associated with the claims folder 
pursuant to 38 C.F.R. § 3.159(c)(2) 
(2009).

2.  Following receipt of any outstanding 
medical records, including the October 
2008 VA examination report, the Veteran's 
claims file should again be sent to the 
July 2009 VA examiner for review and 
clarification of the following questions.  
If the prior examiner is not available, 
the claims folder should be sent to 
another examiner for review.  If the 
examiner finds that a new VA examination 
is necessary in order to answer the 
following questions, the Veteran should be 
scheduled for a new VA examination.  

If a new examination is necessary, the 
claims folders must be thoroughly reviewed 
by the examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Any tests and studies deemed necessary by 
the examiner should be conducted.  All 
findings should be reported in detail.  

The examiner or examiners should advance 
opinions as to the following:

a.  In connection with the pericarditis 
claim, please opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service.  
In forming this opinion, the examiner is 
asked to review the July 2009 VA 
examination report and the Veteran's 
service treatment records.  The examiner 
should identify any service treatment 
records that demonstrate the Veteran 
suffered a chest contusion in service.  If 
the Veteran's service treatment records do 
not expressly diagnose a chest contusion, 
the examiner should explain the basis for 
finding that a chest contusion was in fact 
suffered during service or for finding 
that the Veteran's pericarditis occurred 
secondary to his in-service back 
contusion.  

b.  In connection with the back disability 
claim, please diagnose any current back 
disability and opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service.  
The examiner should expressly discuss any 
service treatment records that document an 
in-service back injury, including those 
involving the Veteran's May 1989 back 
injury.  

c.  In connection with the COPD claim, 
please diagnose any current respiratory 
disability and opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service.  
The rationale for all opinions expressed 
should be explained.  

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


